Third District Court of Appeal
                               State of Florida

                     Opinion filed September 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-1503
                 Lower Tribunal Nos. F82-20079, F82-21104
                            ________________


                          Goldwire Anderson,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Teresa M. Pooler, Judge.

     Goldwire Anderson, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and GORDO and LOBREE, JJ.

     PER CURIAM.

     Affirmed.